department of the treasury internal_revenue_service washington d c q2 tax exempt and government ent'ties division oct uil no attn legend company a company b company c company d company e company f company g company h company i company j company k qslob qslob attorney l plan x plan y dear this is in response to a letter dated date as supplemented by information received on date in which you request through your authorized representative extensions of time pursuant to sec_301_9100-1 of the procedure and administration regulations the p a regulations to file the notice of election described in sec_3 of revproc_93_40 c b rev_proc to be treated as operating qualified_separate_lines_of_business qslobs under sec_414 of the internal_revenue_code the code for testing years beginning date and date the following facts and representations have been submitted under penalties of perjury in support of company a's ruling_request affidavits supporting these facts and representations were also submitted in company a formed part of a controlled_group that operated two qualified_separate_lines_of_business qslob and qslob qslob included company b an affiliated company with no employees company c company d company e and company f companies c d e and f of qslob participated in plan y qslob consisted of company a and company g the entities in qslob participated in plan x in company f was sold and company k became a member of company a's controlled_group and a member of qslob attorney l gave timely notice of the initial qslob election by filing the form 5310-a on behalf of company a for the testing year beginning date testing year attorney l also timely filed a modified election for the testing year in company h company i and company j became part of company a's controlled_group adopted plan x and became part of qslob although company a informed attorney l of these changes for purposes of modifying its prior qslob election attorney l failed to file the form 5310-a reflecting the acquisitions of companies h i and j and the inclusion of these companies in qslob on or before date the notification date for the testing year beginning date testing year 2'01502 in company b company c and company d were reassigned from qslob to qslob and company c and company d became adopting employers of plan x after the reassignment qslob consisted of one member company e company a provided attorney l with the information necessary to file the form 5310-a for the testing year beginning date testing year and both company a and attorney l understood that the filing of the election was attorney l's responsibility however attorney l became engrossed in business and personal matters and failed to file the election on or before october the notification date for the testing year based on the above facts and representations you request an extension of days from the date_of_issuance of a favorable letter_ruling in which to file i a form_531 0-a qslob notification for the tax_year which was otherwise due no later than date and ii a form 5310-a qslob notification for the tax_year which was otherwise due not later than date pursuant to sec_301_9100-3 of the p a regulations in general sec_414 of the code provides that for purposes of sec_129 d and o b an employer shall be treated as operating separate lines of business during any year if the employer operates separate lines of business for bona_fide business reasons and satisfies certain other conditions under the code if the employer is treated as operating qualified_separate_lines_of_business for the year the employer may apply the minimum coverage requirements of sec_41 o b including the nondiscrimination requirements of sec_401 a and the minimum participation requirements of sec_401 a separately with respect to the employees in each qualified separate business line sec_414 of the code requires that an employer notify the secretary_of_the_treasury that a line_of_business is being treated as separate for purposes of sec_129 and sec_41 o b sec_3 of revproc_93_40 sets forth the exclusive rules for satisfying the notice requirement of sec_414 of the code section dollar_figure of revproc_93_40 provides that notice must be given by filing form_531 0-a section dollar_figure of revproc_93_40 provides that notice for a testing year must be given on or before the notification date for the testing year the notification date for a testing year is the later of october of the year following the testing year or the 15th day of the 1oth month after the close of the plan_year of the plan of the employer that begins earliest in the testing year the testing year is the calendar_year section dollar_figure of revproc_93_40 provides that after the notification date notice cannot be modified withdrawn or revoked and will be treated as applying to subsequent testing years unless the employer takes timely action to provide a new notice sec_301_9100-1 a of the p a regulations states that the regulations under sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner of internal revenue commissioner will use to determine whether to grant an extension of time to make a regulatory election it further provides that the granting of an extension of time is not a determination that the taxpayer is otherwise eligible to make the election sec_301_9100-1 of the p a regulations defines a regulatory election to mean an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin notice that an employer elects to be treated as operating qualified_separate_lines_of_business pursuant to sec_414 of the code and sec_3 of revproc_93_40 constitutes a regulatory election sec_301_9100-1 c of the p a regulations provides that the commissioner in the commissioner's discretion may grant a reasonable extension of time under the rules of sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-2 of the p a regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 section dollar_figure a of the p a regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in section dollar_figure e to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government section dollar_figure b of the p a regulations provides that except as provided in paragraphs b i through iii of this section a taxpayer will be deemed to have acted reasonably and in good_faith if i the taxpayer's request for relief under this section is filed before the failure to make a timely election is discovered by the service ii the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election section dollar_figure b of the p a regulations provides that a taxpayer is deemed to have not acted reasonably or in good_faith if i the taxpayer seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed at the time relief is requested ii the taxpayer was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii the taxpayer requests relief based on hindsight section dollar_figure c of the p a regulations provides the standards for determining whether the interests of the government are prejudiced paragraph c i provides that the interests of the government are prejudiced if granting relief would result in lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made paragraph c ii provides that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section company a's ruling_request contains an explanation describing the circumstances that caused its failure to give the service timely notice of its qslob elections for the and testing years regarding the testing year company a had exercised due diligence by providing attorney l with the necessary information to make a timely qslob election attorney l however failed to file the form 5310-a by date the notification date for the testing year to include companies h i and j in qslob with respect to the testing year company a informed attorney l that three entities in qslob company b company e and company f were transferring to qslob for the specific purpose of preparing the form_531 0-a for the testing year however attorney l became engrossed in business and personal matters and failed to make a timely election by date the notification date for the testing year this request for relief under sec_301_9100-1 of the p a regulations was made on date before the service discovered the failures to file the elections for the and testing years based on these facts company a is deemed to have acted reasonably and in good_faith because it satisfies clauses i iii and v of sec_301_9100-3 with respect to both testing years accordingly company a is granted an extension of days from the date of the issuance of this letter_ruling in which to file i a form_531 0-a notice of a qslob election for the testing year and ii a form 5310-a notice of a qslob election for the testing year no opinion is expressed as to whether the separate lines of business_of_the_taxpayer satisfy the requirements other than notifying the secretary under sec_414 of the code this ruling does not constitute a determination that a separate_line_of_business satisfies the requirement of administrative scrutiny within the meaning of sec_1_414_r_-6 of the federal_income_tax regulations no opinion is expressed as to the tax treatment of the transaction described herein under any other provisions of the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office should you have any concerns regarding this ruling please contact sincerely yours carlton a watkins manager employee_plans technical group enclosures deleted copy of letter_ruling notice cc
